Citation Nr: 1517442	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a seizure disorder has been received.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1973.  

Historically, a  request to reopen a previously-denied claim for service connection for a seizure disorder was last denied by the RO in March 1996.  Although notified of the denial in April 1996, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO declined to reopen the claim for service connection on the basis that new and material evidence had not been received.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was initially issued in March 2012; however, the letter accompanying the SOC indicates that that the document was re-mailed in April 2012, May 2012, and finally, to a corrected mailing address in July 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  

On the July 2012 VA Form 9, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In December 2014, the Veteran testified during such a hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file. 

During the hearing, the Veteran's representative requested, and the undersigned granted, a 90-day abeyance period for the submission of additional evidence in support of the claim on appeal.  However, to date, no additional evidence has been received.

Also during the hearing, the undersigned advanced the Veteran's appeal on the docket due to his homelessness.  See 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The Board notes that although the agency of original jurisdiction (AOJ) declined to reopen the previously denied claim for service connection, regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the previously-denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim for a seizure disorder has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system. 

The Board's decision reopening the claim for service connection for a seizure disorder is set forth below.  The reopened claim is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a March 1996 rating action, the RO determined that new and material evidence had not been received to reopen the claim for service connection for a seizure disorder; although notified of the denial in an April 1996 letter, the Veteran did not initiate an appeal of the decision, and no pertinent exception to finality applies. 

3.  Evidence associated with the claims file since the March 1996 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a seizure disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision in which the RO denied service connection for a seizure disorder is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the March 1996 denial is new and material, the criteria for reopening the claim for service connection for a seizure disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the request to reopen the claim for service connection for a seizure disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Under legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be presumed for certain chronic diseases, to include epilepsy, which are manifested to a compensable degree within a prescribed period after service (one year for epilepsy).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Historically, the Board notes that the Veteran's original claim for a seizure disorder was denied in a January 1973 rating decision, on the basis that the Veteran's seizure disorder pre-existed service and was not aggravated beyond the natural progression therein.  He was notified of this decision in January 1973.  ,The RO continued to deny the claim on the same grounds in a June 1974 rating decision.  The Veteran did not appeal this decision.  

The Veteran  petitioned to reopen his claim in June 1980.  In July 1980, the RO informed the Veteran that his claim remained disallowed and that he needed to submit new and material evidence to reopen his claim.  

In August 1995, the Veteran again petitioned to reopen his claim; such was denied in a March 1996 rating decision on the grounds that his seizure disorder pre-existed service and was not aggravated beyond the natural progression therein.  The evidence of record at the time of March l 1996 denial included the Veteran's service treatment records. The report of an  October 1971 entrance examination was negative for any neurological problems on clinical evaluation, and the Veteran  denied a history of epilepsy or fits.  A September 1972 treatment note reflects that the Veteran suffered a seizure and that he "has known about [the] condition all his life," and that he had four seizures last month.  The Veteran was admitted to the neurology department of the naval hospital with a diagnosis of seizure disorder.  The report states in pertinent part that:

The patient admits to having had a seizure disorder since eight years of age...The patient's brother has epilepsy.  His seizures have always been generalized, grand mal in character, with no focal findings.  He was originally begun on Phenobarbital and Dilantin, which controlled the seizures, but over the course of several years, he discontinued these drugs, despite having occasional seizures.  He had not had a seizure for about 2 years, at the time of his enlistment into the U.S. Marine Corps.  At that time, he claims to have mentioned to the recruiter that he had had epilepsy in the past and that he was told that it was all right for him to enlist as long as he was not troubled by it presently. Therefore, on the induction questionnaire, he denied having had epilepsy in the past.  The patient had no difficulty while in the Marines, until two days before admission to the hospital.

Service records also show that the Veteran was medically discharged for a seizure disorder, which was then determined to have existed prior to service and was not aggravated therein.  The Veteran submitted a rebuttal to the medical board, stating that his seizure disorder was aggravated during service; specifically, that he had been free of any type of seizure disorder for more than two years prior to service, and that his condition was more severe than at any other time in his life due to service.  

Other evidence of record included VA treatment notes, dated July 1995, showing a diagnosis of "questionable seizure disorder" and that the Veteran stated that, in 1972, he was in a stick fight in service, sustaining multiple head injuries and lost consciousness.  He stated his seizures began approximately one month after that incident.

In the April 1996 decision, the RO declined to reopen the Veteran's claim for service connection, essentially on the bases  that the evidence still demonstrated that a seizure disorder pre-existed service and was not aggravated beyond the normal progression of the condition in service.  Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within one-year following notification of the denial, nor were additional service records received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's March  1996 denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Pertinent to the current appeal, the RO accepted a July 2010 statement from the Veteran as a request to reopen the previously denied claim for service connection for a seizure disorder.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to provide a medical examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19  (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claim is the RO's April 1996 letter.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Along with additional treatment records documenting continuing treatment for a seizure disorder, pertinent evidence added to the claims file since March 1996 includes the transcript of the  December 2014 Board hearing.  During the hearing, the Veteran asserted that his seizure disorder did not pre-exist service, and intimated that service records stating that he admitted having a seizure disorder prior to service were falsified.  In particular, when asked about his medical board discharge and rebuttal statement, the Veteran testified, "I did not sign this document.  I did not attend a rebuttal or a hearing.  This is not my signature.  I did not make these statements."  See Hearing Transcript at p. 4.  The Veteran also elaborated on his claimed in-service stick fight, saying he was beaten unconscious with a pugil stick during boot camp.  Id.

The Board finds the foregoing evidence is "new" in that it was not before agency decision makers at the time of the March 1996 final denial of the claim for service connection for a seizure disorder, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the disability at issue, and, when considered in light of the prior evidence, and the governing legal authority, at a minimum, warrants reconsideration of the claim, to include under an alternative theory of entitlement. 

Here, the theory of direct service connection was not considered at the time of the March 1996 denial, as the RO had previously determined that the Veteran's seizure disorder pre-existed service-a determination which the RO essentially continued in the March 1996 denial of the Veteran's request to reopen.  The RO concluded that there was no evidence that the Veteran's seizure disorder was aggravated beyond its normal progression in service.  However, the Veteran's statements-which are presumed credible in determining whether to reopen a claim-suggest  that his seizure disorder was incurred during service and that service records relied upon in making the determination that his seizure disorder pre-existed service may have been inaccurate.  With respect to the Veteran's direct theory of entitlement, there is no etiology opinion of record addressing such theory; there also is no medical opinion of record addressing whether the Veteran's seizure disorder clearly and unmistakably pre-existed service.  Accordingly, as the Board finds that the evidence triggers VA's duty to obtain an examination and/or opinion, it raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.

Under these circumstances, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a seizure disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 .



ORDER

As new and material evidence to reopen the claim for service connection for a seizure disorder has been received, to this limited extent, the appeal is granted.
	

REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for a seizure disorder; however, a review of the record reflects that the AOJ has not considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for AOJ consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that additional AOJ development of the reopened claim for service connection for a seizure disorder is warranted.

The evidence, detailed above, indicates that the Veteran's seizure disorder was not noted at service entrance; that service records show he was medically discharged for a seizure disorder then determined to have been pre-existing and not aggravated; that the Veteran at that time alleged aggravation.  He now he alleges that his in-service statements were falsified, that he did not have a seizure disorder prior to service, and that the disorder diagnosed during service was  due to an in-service pugil stick fight.  

The Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Given the Veteran's assertions in light of the above, the Board finds that an examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the Veteran should undergo a VA examination to obtain an opinion which addresses  whether any diagnosed seizure disorder clearly and unmistakably pre-existed the Veteran's entrance into military service, and if so, whether such disability was clearly and unmistakably not aggravated during service.   If not, the physician should indicate whether it is at least as likely as not that any diagnosed seizure disorder had its onset during service or is otherwise medically related to in-service injury or disease, to include the Veteran's report of being beaten unconscious with a pugil stick during boot camp.  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well  result in denial of the reopened claim for service connection for a seizure disorder.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.  

The record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  See August 2010 VA treatment note.  As the SSA records may be relevant to the Veteran's claims, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that Social Security records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).

Additionally, the Board notes that the September 2010 rating decision referenced relevant VA treatment records that appear to no longer be a part of the Veteran's record.  Specifically, the RO mentioned a June 12, 1996 MRI of the Veteran's brain that was within normal limits and failed to show any lesions that would have been indicative of past trauma to his brain, and a June 13, 2009 CT scan of his head, which did not show any evidence of past trauma or abnormalities.  VA treatment records reviewed by the Board included notes of an EEG performed in 2010 showing normal activity, and referenced a CT scan from the prior year (presumably the June 2009 CT scan described above), showing no evidence of trauma, but do not include those records relied on by the RO, described above.  Additionally, the claims file currently includes treatment records dated through September 7, 2010 from the VA Medical Center (VAMC) in Memphis, Tennessee.  As this treatment appears to be ongoing, more recent records from this facility may exist.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should undertake appropriate action to obtain the records referenced in the September 2010 rating decision that are not currently of record, as well as all outstanding, pertinent records of evaluation and/or treatment of the Veteran  since September 7, 2010 from the Memphis VAMC.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence (to include private (non-VA) records) pertinent to the claim remaining on appeal, explaining that  he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)  clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for a seizure disorder.

Accordingly, this matter is hereby REMANDED to the AOJ for the following action:

1.  Undertake appropriate action to associate with the claims file records referenced in the September rating decision but not currently of record (including a June 12, 1996 MRI and a June 13, 2009 CT scan), as well as  any outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since  September 7, 2010 from the Memphis VAMC.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Obtain from the Social Security Administration a copy of the decision on the Veteran's claim for Social Security benefits, as well as the medical records relied upon in reaching that decision. Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection for a seizure disorder that is not currently of record.  Specifically request the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA neurology examination by an appropriate physician.  

The contents of the entire, electronic claims file, to include complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The physician should clearly identify any current seizure disorder(s).  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to: (a) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

For each disability deemed not to have clearly and unmistakably existed prior to service, the physician  should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service, to include being beaten unconscious with a pugil stick during boot camp, as alleged.

In rendering the requested opinions, the examiner must consider and discuss all in- and post-service medical and other objective evidence, as well as the Veteran's assertions in-service occurrence of injury, as well as his assertions s as to onset and continuity of symptoms during and since service (which he is competent to assert).  If the examiner finds reason to question the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination finding /testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim in light of all pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


